Citation Nr: 1813468	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual employability (TDIU).


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel 


INTRODUCTION

The Veteran served in active duty in the U.S. Army from May 1994 to December 1995.  He has additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to engage and maintain substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Legal Principles and Analysis

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran has been in receipt of a 30 percent evaluation for asthma from July, 16, 1998 to May 9, 2006; a 60 percent evaluation for asthma since May 9, 2006; a 10 percent evaluation for radiculopathy with sciatic nerve involvement, right lower extremity associated with chronic lumbosacral strain since April 22, 2015; a 10 percent evaluation for radiculopathy with sciatic nerve involvement, left lower extremity associated with chronic lumbosacral strain since April 22, 2015; a 10 percent evaluation for chronic lumbosacral strain from January 28, 2011 to January 26, 2012; a 20 percent evaluation for chronic lumbosacral strain from January 26, 2012 to June 18, 2015; and a 10 percent evaluation for chronic lumbosacral strain from June 18, 2015.  The combined rating has been 30 percent from July 16, 1998, 60 percent from May 9, 2006, and 70 percent from January 26, 2012.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

In this case, because the Veteran has at least one disability rated at least 60 percent disabling, asthma, the Veteran has met the schedular requirements for TDIU.

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the evidence of record, the Veteran has been unemployed since January 2012.  In the January 2011 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked two jobs in 2004 and 2005 doing light industrial work.  He indicated that he left his last job as he was missing too much work due to doctor's appointments and illness.  In the April 2015 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran noted that he worked as a truck driver.  However, while his medication helped, he experienced side effects from the medication such as drowsiness, dizziness, and fatigue.  He was also unable to sit or stand for long periods of time. As a result of these issues, his job performance dropped, and he was released.  Due to his back condition, the Veteran stated he was no longer able to perform his duties effectively.  

In June 2015, the Veteran underwent an examination for his back.  The VA examiner diagnosed the Veteran with a lumbosacral strain.  The examiner also noted that, due to the lumbosacral strain, he has pain with flexion and extension movements that affect his normal required daily activities.  The VA examiner opined that the Veteran's back condition impacts his ability to work.  The examiner reasoned that the Veteran would be a poor candidate for routine employment requiring lifting and etc.  The examiner noted that the Veteran would be a good candidate for a sedentary form of employment.

In August 2017, the Veteran underwent an examination for his respiratory condition.  The VA examiner diagnosed the Veteran with asthma.  The VA examiner opined that the Veteran's asthma impacts his ability to work.  The examiner reasoned that the Veteran is unable to drive a truck due to needing to use an Albuterol nebulizer. He is also not able to work outside when it is hot and humid. Otherwise, the examiner noted that he is able to perform most job duties.

The Board finds both the June 2015 and August 2017 examiner opinions probative.  The examiners physically examined the Veteran and addressed his work history and potential in accordance with his physical capabilities.  

Given the probative evidence, the Board finds that the Veteran's service-connected back and respiratory disabilities inhibited his ability to maintain substantially gainful employment in a physical work environment.  The record supports that the Veteran's back condition and asthma make full time physical work highly difficult as he had issues with breathing and sitting and standing for long periods of time.  As such, the Board finds that the Veteran could not perform physical tasks commensurate with his work history on a basis that would allow him to maintain substantially gainful employment.

With respect to sedentary work, the Board finds the August 2017 opinion to be probative.  The Veteran last worked as a truck driver, which requires him to sit for long periods of time.  The examiner in August 2017 opined that the Veteran is unable to drive a truck, a form of sedentary employment.  Given the Veteran's education and work history, which is predominantly in light physical work and truck driving, the Board does not believe that he would be able to routinely secure work in a sedentary environment other than truck driving which he cannot perform due to his respiratory condition.

Given the evidence, the Board finds that the Veteran's overall disability picture impairs his ability to obtain and follow substantially gainful employment.  Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to a TDIU due to his service-connected disabilities.


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted.  









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


